TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 15, 2022



                                     NO. 03-22-00076-CV


                               R. S. S. and N. M., IV, Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on February 2, 2022. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellants are

indigent and unable to pay costs, no adjudication of costs is made.